Opinion by
Judge Pryor :
The attorneys for the plaintiff and defendants agreed that the sale should not be made until about the 15th of August, yet, notwithstanding this agreement and its communication to the defendants, the plaintiffs caused the sheriff to make the sale on the 9th of July, or failed to inform him not to make it at that time. This misled the defendants and their counsel, none of whom attended or knew of the sale at which the appellant bought the property of defendants for $2,000, which was appraised at $3,000 and proved by several witnesses to be worth some five or'six thousand dollars, having been listed for taxes at $5,500 the year it was sold.
The court under this state of case properly rejected the appellant’s bid and set aside the sale.
Wherefore the judgment is affirmed.